


110 HR 2368 IH: Social Security Card Fortification

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2368
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Carter introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for updated and secure social security
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Card Fortification
			 Act.
		2.Updated and
			 secure social security cards
			(a)In
			 generalSection 205(c)(2)(G)
			 of the Social Security Act (42 U.S.C. 405(c)(2)(G)) is amended—
				(1)by inserting
			 (i) after (G); and
				(2)by adding at the end the following new
			 clauses:
					
						(ii)A social security card issued pursuant to
				clause (i) of this subparagraph to an individual described in subparagraph
				(B)(ii) shall—
							(I)be made of tamperproof and wear-resistant
				material,
							(II)be designed, with such security features
				and under such methods as shall be determined by the Commissioner, to prevent
				(to the maximum extent practicable) tampering, counterfeiting, or duplication
				of the card for fraudulent purposes and fraudulent use of the card,
							(III)be issued under such secure procedures as
				to preclude the issuance of the card to persons who are ineligible to receive
				the card,
							(IV)have clearly marked on its face, the name
				and social security account number of the individual to whom the card is
				issued,
							(V)display a digital image, captured directly
				by an officer or employee of the Social Security Administration acting in his
				or her official capacity, of the person to whom the social security account
				number was issued and the date on which that image was captured, and
							(VI)contain an encrypted, machine-readable
				electronic record which shall include records of biometric identifiers unique
				to the individual to whom the card is issued, including a copy of the digitized
				facial image printed on the face of the card.
							(iii)The Commissioner may charge a reasonable
				fee to the recipient as a condition for issuance of a social security card
				under this subparagraph to an individual described in subparagraph (B)(ii).
				Fees charged under this clause shall be in amounts not greater than amounts
				necessary to meet the administrative costs attributable to the requirements of
				clause (ii) of this subparagraph. Amounts received by the Commissioner under
				this clause shall be deposited in the Federal Old-Age and Survivors Insurance
				Trust Fund and shall be available for use by the Commissioner solely for
				purposes of meeting such requirements.
						(iv)The Commissioner may through a Memorandum
				of Understanding and a reimbursement of costs, delegate to the Secretary of
				Homeland Security the process of meeting the requirements of this paragraph by
				using the existing secure card manufacturing facilities and related systems
				used to produce the Permanent Resident Card and the B1/B2
				Visa.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) of this section shall apply with respect to social security
			 account numbers and social security cards issued after 2 years after the date
			 of the enactment of this Act.
			
